Citation Nr: 1011840	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1994, for the award of a 30 percent evaluation for tender 
scar with amputation of the fourth toe of the left foot with 
reflex sympathetic dystrophy.



WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2009, the Board remanded the claim on appeal for the 
RO to issue a statement of the case addressing the claim for 
entitlement to an earlier effective date for the award of a 
30 percent evaluation for tender scar with amputation of the 
fourth toe of the left foot with reflex sympathetic 
dystrophy.  In May 2009, the RO issued a statement of the 
case, and the Veteran perfected an appeal that same month.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO granted a 
temporary total evaluation for tender scar of the left foot, 
effective March 18, 1993, to April 30, 1993, and continued 
the 10 percent evaluation thereafter.  The Veteran was 
notified of this determination in a September 1993 letter, 
including his appeal rights, and he did not appeal the 
decision.

2.  The next time a claim for increase for the service-
connected left foot disability was received was on March 15, 
1994.

3.  Resolving reasonable doubt in favor of the Veteran, a 
January 27, 1994, private medical record establishes a date 
when it was factually ascertainable that the left foot 
disability had worsened.  

4.  Between March 15, 1993, and January 27, 1994, the 
evidence does not establish that the Veteran's left foot 
disability warranted an evaluation in excess of 10 percent.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, wherein the RO granted a 
temporary total evaluation for tender scar of the left foot, 
effective March 18, 1993, to April 30, 1993, and continued 
the 10 percent evaluation as of May 1, 1993, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The criteria for an effective date of January 27, 1994, 
and no earlier, for the award of an evaluation of 30 percent 
for the left foot disability have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence the claimant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

The issue on appeal stems from a March 1994 claim for 
increase, which is before the VCAA was passed.  The United 
States Court of Appeals for Veterans Claims (Court) 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial agency of 
original jurisdiction decision, the agency of original 
jurisdiction did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Id. at 120.  

In a September 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an earlier effective date, as well 
as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  That letter also informed him of how disability 
evaluations and effective dates are assigned.  The case was 
readjudicated in the May 2009 statement of the case.

As noted above, the Board has determined that the Veteran's 
claim was filed back in 1994.  While VA has not obtained any 
evidence in connection with this claim since the passage of 
the VCAA, VA had obtained VA treatment records beginning from 
1992 and provided the Veteran with a VA examination in March 
1994 and again in September 1994.  Additionally, the Veteran 
submitted evidence both from private and VA podiatrists.  The 
Board finds there is sufficient evidence back in 1993 and 
1994 for the Board to make an informed determination as to 
whether or not the Veteran's service-connected left foot 
disability warranted an evaluation in excess of 10 percent.

The Veteran was an active participant in the claims process 
by testifying at multiple hearings.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have any negative 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

At the October 2009 hearing before the undersigned, the 
Veteran argued with a finding that had been made in the March 
2009 Board decision.  Specifically, in the March 2009 Board 
decision, it determined the Veteran had not appealed the June 
1970 rating decision, which awarded service connection for 
the left foot disability and assigned a 10 percent 
evaluation.  The Veteran asserted that he had appealed the 
1970 rating decision that assigned him a 10 percent 
evaluation for tender scar of the left foot, which occurred 
in July 1970.  The Veteran expressed frustration with why VA 
did not use a 1968 medical record in evaluating his 
disability.  He noted that the 1968 record showed he had 
neuropathy and that VA ignored the neuropathy and evaluated 
his scar only.  The Veteran stated that his treating 
physician had written a letter stating that the Veteran's 
disability should have been evaluated as reflex sympathetic 
dystrophy as early as the late 1970's or early 1980's.  He 
alleged that the Board, in its decisions of 1980 and 1983, 
were not supplied with all the evidence; otherwise it would 
have made a different decision at those times.

For background purposes, the Veteran incurred a self-
inflicted, through-and-through gunshot wound through the sole 
of his foot during service in July 1968.  He was treated with 
debridement and subsequent delay closure approximately five 
days after the injury.  An August 1968 clinical record shows 
the examiner found that the wound, located on the plantar 
medial surface of the left foot, was healing.  There was 
hypesthesia on the plantar surface of the fourth and fifth 
toes.  X-rays revealed no skeletal injury.  In October 1968, 
physical examination of the left foot revealed a well-healed 
wound on the mediolateral sole and over the first and second 
distal metatarsals.  The Veteran complained of severe pain.  
The Veteran was discharged to full duty.

In July 1969, the Veteran filed a claim for service 
connection for the left foot.  Service connection for gunshot 
wound to the left foot was initially denied in a May 1970 
rating decision.  The Veteran appealed the denial, and in a 
June 1970 rating decision, the RO granted service connection 
for a tender scar of the left foot and assigned a 10 percent 
evaluation, effective June 3, 1969.  The Veteran remained at 
the 10 percent evaluation (excluding periods of temporary 
total evaluations following surgeries to the left foot) until 
October 1, 1994, when he was granted a 30 percent evaluation.

During the applicable appeal period, the Veteran's disability 
has been rated as follows, in part:

        100 percent 		as of March 18, 1993
        10 percent		as of May 1, 1993
        100 percent 		as of June 30, 1994
        30 percent 		as of October 1, 1994.

Prior to October 1, 1994, the Veteran's disability had been 
rated under Diagnostic Code 7804, which provides for a 
10 percent evaluation for a tender and painful scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1993).  As of 
October 1, 1994, the RO evaluated the Veteran's disability 
under peripheral nerve damage.  The Veteran has indicated 
that he is satisfied with the 30 percent evaluation assigned 
as of October 1, 1994.  See October 11, 2007, RO hearing 
transcript on page 2 ("I'm satisfied with the 30 percent 
[evaluation].").

Under 38 C.F.R. § 4.124a, addressing diseases of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Diagnostic Code 8521 states that an 
evaluation of 10 percent is assigned for mild incomplete 
paralysis.  A 20 percent rating requires moderate incomplete 
paralysis, and a 30 percent rating requires severe incomplete 
paralysis of the external popliteal nerve.  A 40 percent 
evaluation requires complete paralysis of the external 
popliteal nerve, manifested by foot drop and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation (which includes a claim for 
individual unemployability), unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2009); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a) (2009), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  

Under 38 C.F.R. § 3.157(b) (2009), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits.  Id.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  38 C.F.R. § 3.157(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the entire evidence of 
record and finds that the evidence supports the award of a 
30 percent evaluation for the left foot disability as of 
January 27, 1994, but that the preponderance of the evidence 
is against the grant of an evaluation in excess of 10 percent 
prior to January 27, 1994, for the left foot disability.  The 
reasons follow.

Initially, it must be noted that the Board has determined 
that the appeal period for the current claim runs from March 
15, 1993, to October 1, 1994, excluding March 21, 1993, 
through April 30, 1994, and June 30, 1994, through September 
30, 1994.  As to the Board's exclusion of these two periods, 
the Veteran was in receipt of a temporary total evaluation 
(100 percent) under the provisions of 38 C.F.R. § 4.30, which 
is the highest evaluation a claimant can receive.  In other 
words, a higher evaluation would not be available to the 
service-connected left foot disability for those two periods 
of time.

The Board finds that the appropriate date of claim is March 
15, 1994, which is the date the Veteran submitted a claim for 
increase.  See 38 C.F.R. § 3.155(a).  Because, the effective 
date law allows VA to grant an increased rating up to one 
year prior to the date of claim, the Board has considered the 
one year period prior to the date of claim as part of the 
appeal period.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The Board has determined that the March 15, 1994, submission 
via the Veteran's representative is the date of claim because 
it was the first claim for increase received following the 
last final VA decision that adjudicated an increased-rating 
claim for the left foot disability.  Specifically, in an 
August 1993 rating decision, the RO continued the 10 percent 
evaluation for the left foot disability.  The Veteran was 
notified of the rating decision in September 1993, including 
his appeal rights, and he did not appeal the decision.  Thus, 
the August 1993 rating decision is final as to the 10 percent 
evaluation continued at that time for the left foot 
disability.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Attached to the Veteran's March 1994 claim for increase was a 
January 27, 1994, letter from a private podiatrist, Dr. RC.  
There, Dr. RC stated there was no clear indication whether or 
not the Veteran had some osseous or nerve damage from the in-
service gunshot wound.  He noted that the 1993 surgeries had 
relieved the plantar callus, which was no longer present.  
Dr. RC stated the Veteran had hyperesthesia throughout the 
left foot and noted that it was difficult to examine the 
Veteran because of the pain the Veteran was experiencing.  He 
opined that the Veteran's symptoms were suggestive of reflex 
sympathetic dystrophy and wanted to refer the Veteran to a 
pain clinic. 

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that this letter, when viewed in the light most 
favorable to the Veteran, establishes a date when the 
Veteran's disability had worsened.  The podiatrist described 
the Veteran as being in severe pain and noted he would refer 
the Veteran to a pain clinic.  Thus, this is why the Board is 
awarding an effective date of January 27, 1994, for the 
30 percent evaluation for the left foot disability.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Attached to the March 1994 claim for increase was an undated 
letter from a VA podiatrist.  It is clear that the letter was 
written after the March 1993 surgery, since the examiner 
discussed the March 1993 surgery, and before the January 27, 
1994, letter from Dr. RC, as the VA podiatrist noted that he 
was referring the Veteran to Dr. RC.  Nevertheless, without a 
date on the letter, the Board cannot use this letter as a 
basis for awarding an earlier effective date.  See 38 C.F.R. 
§ 3.157(b).  The Board is fully aware that the Veteran should 
not be penalized because of the lack of a date on the letter, 
but the Board will not assign a random date to the letter.  
It came with the Veteran's March 1994 claim for increase, 
which date does not benefit the Veteran (since the Board is 
awarding a date earlier than March 1994).  It is possible the 
letter was written earlier in January 1994, which would also 
not benefit the Veteran.  See 38 U.S.C.A. § 5111(a) 
(commencement of payment of VA monetary benefits is delayed 
until the first day of the calendar month following the month 
in which the effective date of the award is assigned).  In 
other words, if the letter was dated January 1, 1994, it 
would not affect the commencement of payment in this case.  
Id.  

There are no other records in the claims file dated within 
the one-year period prior to the March 1994 claim to 
establish that an increase in the service-connected 
disability had occurred.  One year prior was three days 
before the Veteran underwent surgery on his left foot, and 
there are no treatment records dated within three days of the 
surgery.  The Veteran was then assigned a temporary 
100 percent evaluation from March 18, 1993, to April 30, 
1993.  Between May 1, 1993, and January 27, 1994, there are 
no records upon which to base an award of an increased 
evaluation for the left foot disability based upon the facts 
in this case.  See id.  

In an August 1994 letter from Dr. JMC (a podiatrist who had 
treated the Veteran's left foot disability since 1979), he 
essentially attacked the RO's decision to evaluate the 
Veteran's left foot disability as a residual scar as opposed 
to reflex sympathetic dystrophy.  (The RO subsequently rated 
the Veteran's left foot disability based upon peripheral 
nerve damage as of October 1, 1994.)  He stated that the 
Veteran's disability could have been rated as reflex 
sympathetic dystrophy "as early as the late 70's or early 
80's, possibly even the late 60's."  The Veteran has argued 
that this establishes evidence for an earlier effective date 
for the award of the 30 percent evaluation.  The Board 
disagrees.

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date, see Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
However, the Court and VA's General Counsel have interpreted 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper, 10 Vet. App. at 
126-27; 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Here, Dr. JMC's allegation that the Veteran's disability 
could have been rated as reflex sympathetic dystrophy as 
early as the late 1960's is well over one year (almost 30 
years) prior to the date of claim, here March 1994.  Even 
then, this letter does not establish that the Veteran's 
disability warranted an evaluation in excess of 10 percent 
from that time.  Rather, the substance of the letter 
addresses how the Veteran's disability should have been 
evaluated versus the severity of the disability.  In other 
words, this letter does not assist the Veteran in obtaining 
an earlier effective date for a 30 percent evaluation.

The Board will now address the specific arguments the Veteran 
has made regarding his entitlement to an earlier effective 
date for an increased rating for the left foot disability.  
In the March 2009 decision, the Board determined that the 
June 1970 rating decision (which granted service connection 
for the left foot disability and assigned a 10 percent 
evaluation) did not contain clear and unmistakable error.  
The Veteran is collaterally estopped from attacking the June 
1970 rating decision as having clear and unmistakable error.  
Thus, that decision is final and cannot be amended.

At the October 2009 hearing, the Veteran indicated he 
appealed the 10 percent evaluation assigned in the June 1970 
rating decision, which appeal he submitted in July 1970.  See 
Transcript on page 3.  Following the issuance of the June 
1970 rating decision, the Veteran submitted a VA Form 21-
4138, Statement in Support of Claim, in July 1970.  However, 
the Board does not find that the Veteran expressed 
disagreement as to assignment of a 10 percent evaluation in 
the June 1970 rating decision.  For example, the Veteran 
stated, "I wish to amend my claim by requesting an increase 
in comp[ensation] for my left foot and request 
reconsideration of my right ankle."  The Veteran noted that 
his left foot was bothering him so he sought outpatient 
treatment on July 17, 1970.  The Board finds no evidence of 
the Veteran disagreeing with the RO's assignment of a 
10 percent evaluation in the June 1970 rating decision.  

The RO issued a rating decision in October 1970 continuing 
the 10 percent evaluation, and the Veteran could have 
appealed that rating decision.  He did not, and the evidence 
in the record shows that he was notified of the decision, 
including his appeal rights.  See October 28, 1970, 
notification letter.

At the hearing, the Veteran made reference to the August 1980 
and September 1983 Board decisions, wherein the Board denied 
an evaluation in excess of 10 percent for the left foot 
disability.  He alleged the Board did not have all the 
service treatment records at the times it made those 
decisions.  In reading the August 1980 Board decision, it 
discussed the Veteran's in-service gunshot wound, which 
discussion addresses the specific clinical findings in the 
service treatment records pertaining to the Veteran's left 
foot injury.  The Board finds that all service treatment 
records were of record at the time of the August 1980 and 
September 1983 Board decisions.

It must be noted that in December 2005, the Veteran filed a 
motion for reconsideration of both Board decisions.  In May 
2006, the Board denied the Veteran's motion.  The Veteran 
appealed the Board's denial Court.  In October 2006, the 
Court dismissed the Veteran's appeal of the May 2006 Board 
determination.  The Veteran is collaterally estopped from 
filing a motion for reconsideration regarding the August 1980 
and September 1983 Board decisions as to its denial of an 
evaluation in excess of 10 percent for residuals of a gunshot 
wound to the left foot.

To sum up the findings above, prior to the current claim for 
increase, an August 1993 rating decision continued the 
10 percent evaluation for the left foot disability.  The 
Veteran did not appeal that decision, and it became final.  
The Veteran subsequently filed a claim for increase on March 
15, 1994.  Based upon this claim, which is the one currently 
pending, the Board found that the evidence submitted 
established a basis to award an earlier effective date for 
the 30 percent evaluation from October 1, 1994, to January 
27, 1994.  As discussed above, however, the Board finds that 
the preponderance of the evidence is against a finding that 
an effective date earlier than January 27, 1994, for the 
award of a 30 percent evaluation for the left foot disability 
is warranted.  The benefit-of-the-doubt rule applied to the 
January 27, 1994, document, but does not apply to the period 
prior to that date.  See Gilbert, 1 Vet. App. at 55.  


ORDER

An effective date of January 27, 1994, but no earlier, for 
the award of a 30 percent evaluation for a left foot 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


